Citation Nr: 0914400	
Decision Date: 04/17/09    Archive Date: 04/24/09	

DOCKET NO.  05-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a bipolar disorder. 

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for a chronic lung 
disorder, claimed as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from April 1969 to 
July 1969 and from November 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

For reasons which will be set forth below, the issues are 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.


REMAND

A review of the evidence of record reveals that the Veteran 
was separated from the military in December 1972 primarily 
for psychiatric purposes.  He was described as "permanently 
physically disqualified."  

Currently, the Veteran is incarcerated.  In a November 2004 
notice to VA regarding a Veteran incarcerated in the penal 
institution, it was indicated that the Veteran was in the 
Texas State Prison System.  At that time it was noted his 
scheduled release date was November 26, 2015.  However, 
received at the Board in February 2009 was a statement from 
the Veteran in which he stated that he had "other evidence 
such as witness statements, and other documentations...I will 
notify your office as soon as I am released on parole."  He 
did not indicate whether he was due for parole in the near 
future.  

A review of the evidence of record does not reveal any 
medical evidence for a number of years.  There are no medical 
records from the Texas Prison System.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The Veteran should be asked to 
provide the evidence he has reported in a 
September 2008 statement, to include 
"witness statements, and other 
documentations..."

2.  The Veteran should be asked to 
provide information as to health care 
professionals from whom he has received 
treatment and/or evaluation for the 
disabilities at issue.  The Texas 
Department of Criminal Justice should be 
contacted and asked to provide any 
medical records pertaining to treatment 
and/or evaluation of the Veteran during 
the years of his imprisonment at various 
facilities, including the Price Daniel 
Unit, 938 S. Fm 1673, Snyder, Texas  
79549 and the Trusty Camp, John T. 
Montford Unit, 8602 Pench Street, 
Lubbock, Texas  79404.

3.  With the Veteran indicating in his 
September 2008 statement that there is a 
possibility of parole, should it be 
deemed feasible by the RO, a personal 
hearing should be scheduled for the 
Veteran with a Member of the Board as 
soon as possible.  Also, should it be 
deemed feasible depending on the parole 
date, the Veteran should be scheduled for 
appropriate examinations by the RO for 
evaluation of claimed psychiatric and 
other such disorders, as well as for 
hepatitis.  Should it not be deemed 
feasible because of the Veteran not 
getting paroled and having to stay in 
prison until November 

2015, VA should review the evidentiary 
record and readjudicate the issues.  If 
any benefit sought is not granted, an 
appropriate Supplemental Statement of the 
Case should be provided to the Veteran 
and his representative.  A reasonable 
period of time for response should be 
afforded.  Then, the case should be 
returned to the Board for further 
appellate consideration, if otherwise 
noted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



